               Case 3:20-cv-06151-RSL Document 4 Filed 01/12/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      ANDREW OTIKER,
                                                           CASE NO. 3:20-CV-6151-RSL-DWC
11                             Petitioner,
                                                           REPORT AND RECOMMENDATION
12              v.
                                                           Noting Date: February 12, 2021
13      WASHINGTON STATE,

14                             Respondent.

15

16          The District Court has referred this 28 U.S.C. § 2254 action to United States Magistrate

17 Judge David W. Christel. Petitioner Andrew Otiker, proceeding pro se, filed a Proposed Petition

18 for Writ of Habeas Corpus on November 24, 2020. Dkt. 1. The same day, the Clerk of Court sent

19 Petitioner a letter notifying Petitioner that he failed to submit an application to proceed in forma

20 pauperis or pay the filing fee. Dkt. 2. The Clerk of Court warned Petitioner that if he did not

21 respond to the letter by December 24, 2020, the action may be subject to dismissal. Id.

22          Petitioner has not responded to the Clerk of Court’s letter, has not paid the filing fee, and

23 has not filed an application to proceed IFP. As Petitioner has failed to prosecute this case, the

24


     REPORT AND RECOMMENDATION - 1
               Case 3:20-cv-06151-RSL Document 4 Filed 01/12/21 Page 2 of 2




 1 Court recommends this case be dismissed without prejudice. Based on the foregoing, the Court

 2 also recommends denying a certificate of appealability.

 3          Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil

 4 Procedure, the parties shall have fourteen (14) days from service of this Report to file written

 5 objections. See also Fed. R. Civ. P. 6. Failure to file objections will result in a waiver of those

 6 objections for purposes of appeal. Thomas v Arn, 474 U.S. 140 (1985). Accommodating the time

 7 limit imposed by Rule 72(b), the Clerk is directed to set the matter for consideration on February

 8 12, 2021 as noted in the caption.

 9

10          Dated this 12th day of January, 2021.



                                                           A
11

12
                                                           David W. Christel
13                                                         United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23

24


     REPORT AND RECOMMENDATION - 2
